Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 1st day of January, 2007, is entered into by QoVox Corporation, a North Carolina corporation with its principal place of business at 6131 Falls of Neuse Road, Suite 205, Raleigh, North Carolina 27609 (the “Company”), and Dan Ference, an individual residing in Raleigh, North Carolina (the “Employee”). The Company desires to employ the Employee, and the Employee desires to be employed by the Company on the terms and conditions set forth in this Agreement. In consideration of the mutual covenants and promises contained in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties to this Agreement, the parties agree as follows: 1.
